In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00073-CR



       KYONDREH ISAIAH BROOKS, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 145th District Court
             Nacogdoches County, Texas
              Trial Court No. F1723109




      Before Morriss, C.J., Burgess and Stevens, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                    MEMORANDUM OPINION
        After a Nacogdoches County jury convicted Kyondreh Isaiah Brooks of two counts of

aggravated robbery, Brooks was sentenced to twenty years’ imprisonment on each count. Brooks

appeals. 1

        Brooks’ attorney on appeal has filed a brief which states that he has reviewed the record

and has found no genuinely arguable issues that could be raised. The brief sets out the procedural

history and summarizes the evidence elicited during the course of the trial proceeding. By

providing a professional evaluation of the record demonstrating why there are no arguable grounds

to be advanced, counsel has met the law’s requirements. See Anders v. California, 386 U.S. 738,

743–44 (1967); In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App. 2008) (orig. proceeding);

Stafford v. State, 813 S.W.2d 503, 509–10 (Tex. Crim. App. 1991); High v. State, 573 S.W.2d 807,

812–13 (Tex. Crim. App. [Panel Op.] 1978). Counsel also filed a motion with this Court seeking

to withdraw as counsel in this appeal.

        On June 21, 2019, counsel mailed to Brooks a copy of the brief and the motion to withdraw.

Brooks was informed of his right to review the record and file a pro se response. On July 2, 2019,

we provided Brooks with a complete copy of the appellate record and entered an order setting

August 16, 2019, as the deadline for filing a pro se response. On September 9, 2019, this Court

further informed Brooks that the case would be set for submission on the briefs on September 30,




1
 Originally appealed to the Twelfth Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001. We follow the precedent of
the Twelfth Court of Appeals in deciding this case. See TEX. R. APP. P. 41.3.

                                                        2
2019.     We received neither a pro se response from Brooks nor a motion requesting an extension

of time in which to file such a response.

         We have determined that this appeal is wholly frivolous. We have independently reviewed

the entire appellate record and, like counsel, have determined that no arguable issue supports an

appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). In the Anders

context, once we determine that the appeal is without merit, we must affirm the trial court’s

judgment. See id.

         We affirm the judgment of the trial court. 2




                                                                Josh R. Morriss, III
                                                                Chief Justice

Date Submitted:            September 30, 2019
Date Decided:              October 1, 2019

Do Not Publish




2
 Since we agree that this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request
to withdraw from further representation of appellant in this case. See Anders, 386 U.S. at 744. No substitute counsel
will be appointed. Should appellant desire to seek further review of this case by the Texas Court of Criminal Appeals,
appellant must either retain an attorney to file a petition for discretionary review or file a pro se petition for
discretionary review. Any petition for discretionary review (1) must be filed within thirty days from either the date
of this opinion or the date on which the last timely motion for rehearing was overruled by this Court, see TEX. R. APP.
P. 68.2, (2) must be filed with the clerk of the Texas Court of Criminal Appeals, see TEX. R. APP. P. 68.3, and
(3) should comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure, see TEX. R. APP. P.
68.4.



                                                           3